EXHIBIT 10.11

COMPENSATORY ARRANGEMENTS OF EXECUTIVE OFFICERS AND DIRECTORS.

 

Each of our executive officers is employed on an at will basis. The current
annual salaries of our executive officers for 2006 are set forth in the chart
below:

Executive Officers

Title

Salary

Incentive Component

 

 

 

 

Robert E. Matthiessen

President and CEO

$253,794

1.0% of consolidated pre-tax profits plus 0.5% of each product segment's pre-tax
profits.

 

 

 

 

Hugh T. Regan, Jr.

Secretary, Treasurer and CFO

$187,018

Up to a maximum of $80,000. (1)

 

 

 

 

Alyn R. Holt

Chairman

$183,076

None

 

 

 

 

James Pelrin

General Manager-Temperature Management Product Segment

$185,000

1.5% of pre-tax profits of the Temperature Management product segment.

 

 

 

 

Dale E. Christman

General Manager - Tester Interface Product Segment

$176,000

1.5% of pre-tax profits of the Tester Interface product segment.

 

 

 

 

Daniel J. Graham

General Manager - Manipulator & Docking Hardware Product Segment

$164,570

1.5% of pre-tax profits of the Manipulator and Docking Hardware product segment.

 

 

 

 

(1)

Subject to the Company achieving consolidated pre-tax profits and the
recommendation of the CEO and approval by the Compensation Committee, a majority
of independent directors and the Board of Directors.

Each of foregoing officers receive the Corporation's standard benefits package.

For 2006, Directors who are not also officers of the Corporation (each a
"non-employee director") will receive an annual retainer of $20,000. Members of
the Executive Committee are paid an additional annual retainer of $12,000. The
chairmen of the committees of the Board are paid an additional annual fee as
follows: the Chairman of the Audit Committee is paid an additional annual fee of
$12,000; the Chairman of the Compensation Committee is paid an additional annual
fee of $8,000; the Chairman of the IP Committee is paid an additional annual fee
of $60,000; and the Chairman of the Nominating Committee is paid an additional
annual fee of $8,000.

In addition, Directors and Officers are also eligible for awards of stock
options or shares of restricted stock pursuant to the inTEST Corporation Amended
and Restated 1997 Stock Plan, however, such awards are made at the discretion of
the Compensation Committee or the Board of Directors, as the case may be.